Title: To John Adams from Arthur Lee, 15 June 1779
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      Paris June 15th 1779
     
     Desirous as I am of returning you my thanks for the very honorable proof you have given me of your esteem; I cannot wish that this may find you in Port. I am not under the least apprehensions of their succeeding for any time against us personally; but I am afraid they will injure the public and introduce a system of faction and corruption which it will be very difficult to change. For me the best thing they can do is to force me back to my profession, in which I am sure of being independent; and if I had been at liberty I shoud have accompanied you most surely. There is nothing I woud more willingly give them, than my place; and I know there are various ways of serving one’s Country, nor is there any among them more perillous and painful than this. I am sacrifising my time, with my interest and opportunities in my own Country, to a service that certainly deserves every sacrifise we can make, but which shoud reward it at least with confidence and thanks. However I am clear that a firm and prudent conduct on the part of the real friends to their Country, will defeat a faction which, as I apprehend, has deeper designs than is imagind. You will find M. de la Luzerne and the Secretary of the Embassy most worthy and agreable men. Remember me to all our friends at Boston and Congress and be assured I am, dear Sir, Yr. sincere friend and very Humbl. Servt.
     
      A. Lee
     
     
      P.S. Every thing looks well from Spain.
     
    